         Case 1:19-cr-00463-DLC Document 102 Filed 09/03/20 Page 1 of 2
                                          LAW OFFICES

                                  NEIL M. SCHUSTER
                                            SUITE 2C
                                       555 N.E. 15th STREET
                                     MIAMI, FLORIDA 33132
NEIL M. SCHUSTER *                                                       TELEPHONE (305 ) 416 - 0324
ANDREW HORN                                                              TELECOPIER(305 ) 416 - 0325
    OF COUNSEL                                                         e-mail:nei l@neilm schu ster.com
*ALSO ADMITTED IN COLORADO &
 DISTRICT OF COLUMBIA.

                                       September 3, 2020

BY ECF

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007


       Re:     United States v. Zalmund Zirkind, S9 19 Cr. 463 (DLC)
               UNOPPOSED LETTER MOTION TO TEMPORARILY AMEND CONDITIONS
               OF BOND TO PERMIT ATTENDANCE AT HIGH HOLIDAY AND OTHER
               SERVICES


Dear Judge Cote:

        On behalf of Mr. Zirkind, we submit this letter to request a temporary modification of the
home confinement bail conditions for Mr. Zalman Zirkind. Previously, with the government’s
accord, on August 7, 2020, we sought the privilege of daily attendance at religious services during
the course of home confinement. The Court ruled on August 12, “that the application to attend
services at the Congregation Lubavitcher from Friday to Saturday evening, on the schedule
described in the August 7 letter, is approved. IT IS FURTHER ORDERED that the remainder of
the request is denied without prejudice to a future application.” DE 82.

        This application follows review and approval by Joshua Rothman of Pretrial Services of a
detailed religious holiday service observance schedule and likewise review and no objection by
AUSA Lake. Mr. Rothman describes the Defendant’s behavior as compliant with all conditions
since his release.

        We respectfully request Your Honor’s permission to amend the hours of home confinement
to allow home confinement release from 6:30 a.m. to 10 p.m., September 18-October 11, 2020,
except for September 21-24, and September 29-October 1, to permit religious observances at
services at Congregation Lubavitch, for the following holidays: Yom Kippur, Rosh Hashanah,
Sukkot (a time period Jewish Orthodox are commanded to only eat in a temporary hut, open on all
four sides to the elements), Shemini Atzeret (the eighth day of Sukkot and a day the congregation
must assemble), and Simchat Torah (a celebration of the Jewish Bible and the conclusion of
reading a full cycle).
         Case 1:19-cr-00463-DLC Document 102 Filed 09/03/20 Page 2 of 2


        The Jewish High Holidays commence September 18. The Jewish New Year, Rosh
Hashanah, precedes by 10 days the Day of Atonement, Yom Kippur. These holidays have great
impact on those of Mr. Zirkind’s religious orientation and perhaps, for obvious reasons, even more
so this year. Mr. Zirkind, a Rabbi, acknowledges that he has much to pray for, repent for, and
looks forward to the opportunity for the circumspection that the Jewish High Holidays help to
focus.

       We thank Your Honor for your review.


                                             Respectfully submitted,

                                             /s Neil M. Schuster
                                             Neil M. Schuster

NMS:asnd
By ECF
Josh Rothman, PTS, Intensive Supervision Specialist
Stephanie Lake, AUSA
Aline R Flodr, AUSA
Sebastian Swett, AUSA




                                              2 of 2
